Citation Nr: 1714685	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-11 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating of 20 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to September 1989, with service in Vietnam. His military decorations include a Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part granted service connection for peripheral neuropathy of the right lower extremity and assigned a 10 percent evaluation under Diagnostic Code (DC) 8620, for neuritis of the sciatic nerve. The Veteran's May 2012 substantive appeal (VA Form 9) specifically limited his appeal to entitlement to a 20 percent rating (for "moderate" severity). Thus, the issue is characterized as such on the title page.


FINDING OF FACT

The evidence is in relative equipoise regarding whether the Veteran has had moderate peripheral neuropathy of the right lower extremity throughout the appeal period. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent for peripheral neuropathy of the right lower extremity are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.7, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8620 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of notice and assistance requirements on this matter. Any notice or duty to assist omission is harmless.

II. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA rating criteria for diseases of the peripheral nerves are found at 38 C.F.R. § 4.124a.  The term "incomplete paralysis" means a degree of lost or impaired function that is substantially less than the type picture for "complete paralysis" of  each nerve (whether due to varied level of the nerve lesion or to partial regeneration). Under DC 8620, for neuritis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis, and a 20 percent rating is warranted where there is moderate incomplete paralysis. 38 C.F.R. § 4.124a, DC 8620. Neuralgia associated with the sciatic nerve is similarly evaluated. 38 C.F.R. § 4.124a, DC 8720.

The same rating scale applies to neuritis (cranial or peripheral) that is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain (at times excruciating). 38 C.F.R. § 4.123. For neuritis, the maximum rating is equal to severe, incomplete paralysis. Id. The maximum rating for neuritis that is not characterized by organic changes will be that for moderate incomplete paralysis, or (when there is sciatic nerve involvement) for moderately severe incomplete paralysis. Id. 

The words "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

III. Factual Background

The Veteran states that his peripheral neuropathy of the right lower extremity should be evaluated as "moderate," or 20 percent disabling, under the applicable rating criteria. 

In October 2010, the Veteran underwent a VA examination in connection with a claim for service connection for diabetes mellitus. The Veteran reported tingling and numbness in his feet (worse in the right foot) and persistent coldness of the extremities. On evaluation of the Veteran's lower extremities, the VA examiner noted thin skin below the Veteran's knee and an absence of hair, but no persistent coldness. Motor function was 5/5 and reflexes for the right knee were 2+ and 1+ at the ankle. The VA examiner noted that the right sensory function for the post tibial nerve(s) was decreased based on the modality of the pinprick and touch and that peripheral nerve examination revealed neuritis. Later, in the diagnosis, the VA examiner noted that the Veteran's peripheral neuropathy results in neuralgia. The VA examiner did not opine on the severity of the Veteran's right lower extremity neuropathy. 

In a November 2010 private examination report, the Veteran reported he noticed subtle numbness and tingling in his feet and legs that had progressed to the point that he has significant tingling at night such that he has difficulty sleeping. Dr. F. Taweel, M.D., opined that the Veteran had a two-year history of increasing numbness and tingling in both lower extremities, greater in the right than the left. The Veteran had decreased sensation to all modalities in a length-dependent fashion with slightly increased sensory loss in the right leg compared to the left in the distribution of the right superficial peroneal sensory nerve.

In February 2011, during a private sleep apnea consultation, the Veteran reported a somewhat restless feeling in his legs. The physician noted there was decreased temperature and vibratory sensation in a length dependent fashion in the Veteran's legs. The right leg was not specifically discussed.

During an April 2011 VA examination to evaluate hypertension, a sensory exam to pinprick/pain, touch, position, vibration and temperature was intact for the Veteran's lower right extremity. Lower extremity examination also revealed that motor function was normal and reflexes were 2+ at the knees and ankles.

In the Veteran's May 2012 VA Form 9, he stated "I believe that the rating for neuropathy in my right leg should be moderate and rated as 20%. ... If my leg left is considered mild and rated at 10% it seems to me that my right leg should be moderate and rated at 20%." He also reported, "The tingling is worse in my right leg. It feels worse and the physical impact is worse. It hurts enough to get my attention and cause discomfort. It wakes me up at night, 2-3 times per week... [T]he neuropathy in my right leg lasts longer, does not go away as quickly as it does in my left leg."

On an October 2013 VA examination to evaluate any heart conditions, examination of the lower extremities was normal.

IV. Analysis

After consideration of the Veteran's statements and medical evidence, the Board finds that there is a reasonable doubt in regard to whether the Veteran's right lower extremity peripheral neuropathy is of moderate severity for a higher rating of 20 percent. 

The medical evidence is ambiguous in terms of describing the severity of the Veteran's disability. For example, Dr. F. Taweel reported slightly increased sensory loss in the right leg relative to the left leg. Although the April 2011 hypertension VA examiner and the October 2013 heart VA examiner did not find symptoms of neuropathy, the Board attaches less probative weight to these opinions because the focus of the VA examinations was not to evaluate the Veteran's peripheral neuropathy or diabetes mellitus, to which the Veteran's claim was granted on a secondary basis. They also do not discuss subjective reporting from the Veteran about any complaints relative to his neuropathy.

The Board accords particular probative weight to the Veteran's statements in support of his claim. He has submitted lay testimony concerning the symptoms of his disability, which he is competent to discuss. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness). The Board finds credible and persuasive the Veteran's statements that the tingling is worse in his right leg, that it hurts him and causes him discomfort, that it has a significant duration, and that it wakes him up 2-3 times per week. Further, his statements are corroborated by his history of reports, such as on the October 2010 VA examination, and by Dr. Taweel's opinion that the Veteran's neuropathy in his right leg is worse than in his left. Therefore, the Board finds probative value in the Veteran's statements to evaluate the severity of his disability.

The Board is mindful that there is no mechanical formula to determine what is "mild" or "moderate," under the criteria to evaluate peripheral nerve impairment, and that it is not beholden to the terminology used by medical professionals in that regard. The Board is also mindful that where there is a question of which evaluation to apply the higher evaluation is assigned where the disability picture is more nearly approximated by that criteria. 38 C.F.R. § 4.7. Although a remand for further medical opinion could be accomplished, the Board will not remand for negative evidence. The Board finds that the lay and medical evidence is in relative equipoise, or that there is otherwise reasonable doubt that the Veteran's right lower extremity peripheral neuropathy can be characterized as moderately severe. To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. Accordingly, the Veteran's request for a 20 percent disability rating will be granted. 

The Board notes that the Veteran was evaluated by the RO under DC 8620 for neuritis of the sciatic nerve. The October 2010 VA examiner noted sensory loss for the lower right post tibial nerve, while Dr. F. Taweel noted the right superficial peroneal sensory nerve. The October 2010 VA examiner also indicated a diagnosis of either neuritis or neuralgia. DCs 8525, 8625, and 8725 are for incomplete paralysis, neuritis, and neuralgia, respectively, of the posterior tibial nerve. A finding of moderate severity under these diagnostic codes warrants only a 10 percent rating. A 20 percent rating is only granted for severe incomplete paralysis. It is the same for DCs 8522, 8622, and 8722, used for incomplete paralysis, neuritis, and neuralgia, respectively, of the superficial peroneal nerve. The Board finds that rating the Veteran's condition under the DC for the sciatic nerve was VA's mistake, but it is a mistake that benefits the Veteran because it allows him to attain a 20 percent rating for neuritis of moderate severity. After considering the uniquely pro-Veteran claims process and the fact that the assigned DC can be considered analogous to the Veteran's condition, the Board will refrain from taking corrective action which is currently disadvantageous to the Veteran. Accordingly, the Board will not change the DC at this time.
 


V. Extraschedular Consideration

The Board has considered whether an extraschedular rating for the Veteran's peripheral neuropathy of the right lower extremity is warranted at any point during the period on appeal. Notwithstanding the fact that the exact benefit sought on appeal is being granted, the record does not suggest that the rating criteria are inadequate for rating the Veteran's disability, so as to warrant referral for consideration of an extraschedular rating. The effects of the Veteran's service-connected disability, i.e., the severity of his neuropathy, have been fully considered and are contemplated by the schedular criteria. Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary. Thun v. Peake, 22 Vet. App. 111 (2008).

VI. Total Disability based on Individual Unemployability (TDIU)

TDIU will be awarded when a claimant meets certain percentage standards and is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities. 38 C.F.R. § 4.16(a) (2016). 

In this case, the evidence of record does not raise the question of unemployability. During the October 2010 VA examination, the Veteran reported that he does not experience any overall functional impairment from his peripheral neuropathy. At a May 2011 VA mental disorder examination, the Veteran reported that he was a contractor for the Department of Defense and continues to work daily. There is no indication in the record of any change in his occupational circumstances.

Therefore, TDIU is not raised in the context of the instant claim for increase and a referral for extraschedular TDIU is not warranted. See Rice v. Shinseki, 22 Vet. App. 447 (2009).





ORDER

An initial 20 percent rating for peripheral neuropathy of the right lower extremity is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


